Case: 19-1762    Document: 49     Page: 1   Filed: 03/13/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                IYM TECHNOLOGIES LLC,
                       Appellant

                             v.

      RPX CORPORATION, ADVANCED MICRO
                 DEVICES, INC.,
                     Appellees
              ______________________

                        2019-1762
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 01888.
                  ______________________

   Before LOURIE, MOORE, and HUGHES, Circuit Judges.
 PER CURIAM.
                        ORDER
     RPX Corporation petitioned for inter partes review of
 claims of 1–11, 13, and 14 of U.S. Patent 7,448,012, owned
 by IYM Technologies LLC. After that review, the Patent
 Trial and Appeal Board (“the Board”) held that claims 1–9,
 11, 13, and 14 of the ’012 patent are unpatentable. See RPX
 Corp. v. IYM Techs. LLC, No. IPR2017-01888 (PTAB
 March 6, 2019). IYM appeals.
Case: 19-1762    Document: 49     Page: 2    Filed: 03/13/2020




 2                 IYM TECHNOLOGIES LLC   v. RPX CORPORATION



     In a separate appeal, we recently affirmed a decision
 by the Board holding claims 1–14 of the same ’012 patent
 unpatentable. IYM Techs. LLC v. RPX Corp., No. 19-1761
 (Fed. Cir. March 9, 2020).
     IT IS ORDERED THAT:
     Accordingly, this appeal is dismissed as moot in light
 of our affirmance in IYM Techs. LLC v. RPX Corp., No. 19-
 1761 (Fed. Cir. March 9, 2020), which invalidated all of the
 claims at issue in this appeal.


                                 FOR THE COURT

        March 13, 2020           /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court